[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1263

                         DAVID MICHAUD,

                     Plaintiff, Appellant,

                               v.

     CITY OF ROCHESTER; MICHAEL MCQUADE, Individually and
  Officially; WAYNE PERREAULT, Individually and Officially;
        VIRGINIA DOHERTY; Individually and Officially,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro, U.S. District Judge]


                             Before

                     Selya, Lynch and Lipez,
                         Circuit Judges.



     David Michaud on brief pro se.
     Donald E. Gardner and Devine, Millimet & Branch on brief for
appellees.




                       December 27, 2000
            Per Curiam. Pro se appellant David Michaud appeals

from the dismissal of his civil rights complaint.                In a

report   and    recommendation    dated   December     30,   1999,   a

magistrate judge recommended dismissal for failure to state

a federal claim.    See 28 U.S.C. § 1915A(a) & (b) (providing

for dismissal on preliminary review of prisoner complaints

against government officers or employees if the complaints

do not state a claim for relief).               After reviewing an

objection filed by appellant, the district court approved

the recommendation in an order dated January 19, 2000, and

dismissed the complaint.     We affirm.

            On appeal, appellant argues that he stated a due

process claim for relief, contending that there was state

action and that he possessed a property interest sufficient

to warrant protection under the Due Process Clause.           But the

district court did not dismiss the due process claim for

lack of state action or the requisite property interest.

Adopting the magistrate judge's reasoning, the district

court essentially dismissed it under the Parratt-Hudson

doctrine.      See Parratt v. Taylor, 451 U.S. 527, 541-43

(1981) (rejecting due process claim based on negligent loss

of   property    where   defendants'      act    was   "random   and


                                 -2-
unauthorized"      and    there         was        an     adequate        state

postdeprivation remedy to redress the loss), overruled in

part on other grounds by Daniels v. Williams, 474 U.S. 327

(1986);   Hudson   v.    Palmer,    468 U.S. 517,      533    (1984)

(extending the ruling in Parratt to intentionally caused

losses of property).     In objecting to the magistrate judge's

report, appellant did not argue that the magistrate judge

had erred in relying on that principle of law.                 Likewise, on

appeal, appellant has not argued that the district court

erred in dismissing his claim based on that principle, but

argues other points which the district court was apparently

willing to assume in his favor.           Due to his double default,

appellant has waived consideration of the dismissal of his

due   process   claim.    See   Brown         v.   Hot,    Sexy    and    Safer

Productions, Inc., 68 F.3d 525, 536-37 (1st Cir. 1995)

(affirming Rule 12(b)(6) dismissal of due process claim

where, both in district court and on appeal, plaintiffs had

failed to adequately argue points pertinent to the Parratt-

Hudson doctrine); Sands v. Ridefilm Corp., 212 F.3d 657, 663

(1st Cir. 2000) (declining to consider argument on appeal

which appellant failed to make in objecting to magistrate

judge's report).




                                  -3-
            As for the equal protection claim, we also conclude

 that appellant has waived appellate consideration of his

 claim.     In his appellate brief, appellant contends that

 appellees stole and destroyed his property, knowing that he

 was incarcerated and indigent.                 But he failed to present the

 same factual allegations to the district court when he

 objected     to    the     magistrate          judge's    report,       and     the

 magistrate    judge       had        recommended      dismissing      the     equal

 protection        claim        for     lack     of     adequate       supporting

 allegations.        Because          appellant       failed    to    present    his

 present    argument       to    the    district       court,    we    decline    to

 consider it.       See Sands, supra.

            Affirmed.           See Loc. R. 27(c).1




    1We deny appellant's motion for leave to assert, in a
hearing,   claims  of   misrepresentation   against   appellees'
attorney.   We also deny appellees' request to reconsider the
denial of their motion to revoke appellant's in forma pauperis
status under 28 U.S.C. § 1915(g). For reasons fully explained
in the case law, we conclude that appellant has not accumulated
the requisite "three strikes" under the statute. See Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996) (explaining
that a dismissal followed by an affirmance counts as only one
strike under § 1915(g) and that dismissals by the district court
should not be counted until after a petitioner has exhausted or
waived his avenues of appeal); accord Jennings v. Natrona County
Detention Ctr., 175 F.3d 775, 779-81 (10th Cir. 1999). In view
of our ruling, we deny appellant's motion to strike appellees'
motion for reconsideration as moot.

                                          -4-